Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 20, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149567 & (55)(60)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  CHABAD-LUBAVITCH OF MICHIGAN, and                                                                    Richard H. Bernstein,
  CONGREGATION BETH CHABAD,                                                                                            Justices
           Plaintiffs-Appellees,
           Cross-Appellants,
  v                                                                  SC: 149567
                                                                     COA: 312037
                                                                     Oakland CC: 2012-126333-CH
  DR. DOV SCHUCHMAN, KEN KOHN,
  DORENE SOBCZAK, NEIL CRAFT, ANDREA
  FEUEREISEN, DALE GOODMAN, LEAH
  RUBY, ELIMELECH SILBERBERG, SARA
  TUGMAN BAIS CHABAD TORAH, and
  CONGREGATION BAIS CHABAD OF WEST
  BLOOMFIELD,
            Defendants-Appellants,
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the May 22, 2014 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals because there are no grounds on which
  to equitably toll the statute of limitations. MCL 600.5827 and MCL 600.5829 govern the
  accrual of the plaintiffs’ claims. The statutory scheme is exclusive, and neither statute
  contains a provision to toll the period of limitations. See Trentadue v Buckler Automatic
  Lawn Sprinkler Co, 479 Mich 378 (2007). The application for leave to appeal as cross-
  appellants is considered, and it is DENIED as moot.

        BERNSTEIN, J., not participating.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 20, 2015
         t0513
                                                                                Clerk